DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgana et al. (US 2014/0129018 A1; hereinafter Morgana).
	Regarding claims 1-3, Morgana teaches a blank designed for forming a belt intended to form a box having a length L, a width W and a height H (Examiner notes that all blanks end up forming three dimensional boxes that have a height, length, and width), wherein the blank includes a main rectangular body extending along a longitudinal direction (see Fig. 1; Examiner considers the longitudinal direction to be from left to right) and two protruding rectangular parts (15/16) extending in a transverse 
	Regarding claim 4, Morgana teaches a blank wherein the belt having four rectangular main panels (11-14) intended to form the top, the bottom and the first and second lateral walls of the box and at least one pair of first flaps (15/16) being connected on opposing sides of a main panel, the width of the main body is equal to or larger than the length L plus twice the width w’ of a first flap of the box.
	Regarding claim 6, Morgana teaches a blank wherein one of the main panels of the belt intended to form the bottom of the box being provided on each of two opposing sides with a secondary panel intended to form the third or the fourth lateral wall of the box and each of the secondary panels being connected to a flap (28/29, each of the protruding part has a length larger than the height H and the width w” of said flap.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgana in view of Stokes (US 1425714 A).
Regarding claim 5, Morgana discloses the claimed invention except for gluing the end walls in place to form the box.  Stokes teaches a container structure wherein a belt having four rectangular main panels intended to form the top, the bottom and the first and second lateral walls of the box and the main panel of the belt intended to form the top of the box being connected to a third flap which is intended to be glued on the second lateral wall to close the box (Page 2 lines 60-65).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Morgana’s box blank to include adhesive areas in order to securely connect and reinforce the walls of the box when folded and formed (Stokes; Page 2 lines 20-25).
Allowable Subject Matter
8.	Claims 7-10 are allowed.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734